Citation Nr: 1112264	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-03 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a neuropsychiatric condition, to include schizophrenia as well as secondary to service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim.

In November 2006, the Veteran participated in a decision review officer hearing.  In June 2007, he testified at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge.  In July 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  Although further delay of this matter is regrettable, the Board finds that the remand directives of July 2008 have not been fully complied with; thus, another remand of the claim is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

In July 2008, the Board remanded this matter to the RO in order that the Veteran be provided with VCAA notice regarding the secondary service connection claim; that efforts be made to verify his service in the Reserves and obtain any associated records; that an attempt be made to obtain records from the Woodbridge Township, New Jersey, juvenile treatment center, dated in 1977 or 1978, where the Veteran was reportedly treated by "Mr. Boyd"; and for a new VA medical opinion to be obtained to determine the nature and etiology of the Veteran's current psychiatric disability.  The VA examiner was directed to answer the following questions and provide detailed rationale for each:  (a) If the medical evidence demonstrates that the Veteran had a diagnosed psychiatric disability prior to entering into service, did his time in service cause the pre-existing condition to increase in severity beyond the natural progression of the disease?; (b) If the Veteran did not have a diagnosed psychiatric disability prior to entry into service, is it at least as likely as not (50 percent or greater likelihood) that his current psychiatric disability is the result of a disease or injury in service?; and (c) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current psychiatric disability is secondary to his service-connected seizure disorder?

In January 2009, a VA psychologist issued a report after interviewing the Veteran by phone and reviewing the claims folder.  The Veteran reported he attempted to commit suicide by hanging himself when he was in 11th grade because he felt depressed and paranoid, and that people were out to get him.  He also reported being arrested as a juvenile for vandalizing a car, and, as a result of the arrest, underwent psychological counseling.  He reported being seen by a psychologist, Dr. Boyd, but claimed he was never given a diagnosis.  With respect to the 1st question in the remand, the VA psychologist/examiner indicated that the Veteran's suicide attempt and reports of being depressed, paranoid, and fearful that others were out to harm him, suggests the presence of a "serious mental disorder' prior to service.  The examiner also noted that the claims folder contained no records providing a pre-military diagnosis, but the examiner recommended that efforts be made to obtain the records of Dr. Boyd to determine whether a diagnosis was given at that time.  The examiner was unable to render an opinion regarding whether the Veteran's military service caused his pre-existing condition to increase in severity beyond the natural progression of the disease for the following reasons:  (1) the exact nature of the Veteran's pre-existing condition was currently unknown; thus it was impossible to specify what would be the expected natural progression of the disease, and (2) even if the nature of the pre-existing condition could be identified with specificity, the cause of most mental disorders can be quite variable, with some individuals exhibiting progression of the severity of their disease over time, while others achieve a stable mental status with no additional progression of severity, and other individuals exhibit an amelioration or reduction of symptoms over the course of time.  Based on the medical evidence available, the VA examiner could not provide an opinion regarding the impact of the Veteran's military service on the progression of his mental disorder.  

Further, regarding question #2 (from the remand), the VA examiner indicated that prior to his military service, the Veteran's suicide attempt and paranoid ideation suggested the presence of a serious mental disorder, although the claims folder contained no records documenting a pre-military diagnosis.  The examiner indicated that given the presence of pre-military mental disorder symptoms, it was more likely than not that the Veteran's current psychiatric disability was not the result of a disease or injury in service.  Regarding question #3 (from the remand), the examiner noted that he was a psychologist and did not have the requisite training or experience to render an opinion regarding whether the Veteran's current mental disorder was secondary to his service-connected seizure disorder; however, the examiner also noted that the claims folder did contain an examination by a neurologist, dated in August 2002, in which the VA neurologist stated that it was "unlikely that the [V]eteran's schizoaffective disorder is due to his seizures".  

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board also notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that in the July 2008 remand, a new VA medical opinion was to be provided to determine the "nature and etiology of the [V]eteran's current psychiatric disability".  The examiner was also directed to review pertinent documents in the claims file and any new evidence obtained, as well as answer several questions and provide detailed rationale for each.  First, the Board notes that in the report prepared by the VA examiner in 2009, the examiner did not specify the nature of the Veteran's current psychiatric disability; rather, the examiner referred to the Veteran's disability generically as his current psychiatric disability and his current mental disorder.  The problem with this is that the VA examiner was directed to provide the nature (diagnosis) of the Veteran's current psychiatric disability, but did not.  Second, with regard to question #2, the examiner noted that the Veteran's pre-service suicide attempt and paranoid ideation suggested the presence of a serious mental disorder, although the claims file contained no records documenting a pre-military diagnosis.  The examiner opined that given the presence of pre-military mental disorder symptoms, it was more likely than not that the Veteran's current psychiatric disability was not the result of service.  The problem with this opinion and rationale is that the nature of the Veteran's current psychiatric disability has not been specified, and that the rationale for this opinion is essentially based on a finding of a pre-military mental disorder.  Additionally, it appears that the Veteran was treated for mental/neurological/psychiatric symptoms in service; however, the VA examiner did not address these facts in rendering the rationale for the opinion.  

Finally, with regard to question #3, the examiner indicated he did not have the requisite training or experience to render an opinion regarding secondary service connection, but did note the opinion provided by a VA neurologist on August 15, 2002.  The Board notes that in an examination report dated August 15, 2002, a VA physician opined that it was unlikely that the Veteran's schizoaffective disorder was due to his service-connected seizures.  In another examination report dated August 16, 2002, another VA physician also opined that the Veteran's schizoaffective disorder was not due to his service-connected seizures.  There are, however, conflicting opinions/documents that need also to be considered or placed in context.  In that regard, records were obtained from the Social Security Administration (SSA) regarding claims that the Veteran filed with the SSA.  Included in these records from the SSA was a copy of the August 15, 2002 VA examiner's opinion; however, this copy included a handwritten sentence to the effect that it was "as likely as not that his head injury in 1979 caused his psychiatric and seizure disorder", and it was also noted that he had head injuries recorded in the claims file in 1979, 1981, and 1982.  In addition, in a VA Form 21-4138 received in November 2005, it was noted that it was "as likely as not that his head injury produced psychotic symptoms and temporal lobe epilepsy while in the Navy (1978 - 1982) . . . all of which are still being treated today by VA medical providers".  It was also noted that "physical altercations, aggressive (sic), paranoid throughout military service, possible origin of head trauma documented in c-file".  It appears that this document was signed by an employee at a VA day treatment center at the RO.  Thus, the Board concludes that the January 2009 examination is inadequate for rating purposes, and another VA examination with opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).

The Board notes that it appears that pre-service treatment records from Dr. Boyd may not be obtained.  The Veteran was provided with an opportunity to submit information regarding Dr. Boyd, but the Veteran has failed to do so.  Moreover, the Board notes that it appears that the Veteran did not have a pre-existing psychiatric disorder.  In that regard, the record does not show any related defects or disorders noted at service entrance, nor are there any contemporaneous records showing any such defects or disorders.  While the VA examiner in 2009 opined that the Veteran's reported pre-service symptoms suggested the presence of a serious mental disorder prior to service, the Board finds that this is not sufficient to establish a pre-existing psychiatric disability and these findings do not comport with the record or with what was requested in the Board's July 2008 remand.  Thus, the Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service and the presumption of soundness attaches for the Veteran's period of active service.  38 U.S.C.A. § 1111.  Therefore, the Board finds no support in the record that the Veteran had an acquired mental disorder that pre-existed service.  O
n remand, this matter should be referred to an appropriate VA physician for further clarification of the requested medical opinion(s).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical examination from an appropriate and qualified physician in order to determine the nature and etiology of the Veteran's current psychiatric disability, as well as to determine whether any current psychiatric disability is secondary to his seizure disorder.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should be asked to discuss and specify the psychiatric disorder(s) that the Veteran suffers from.  If this cannot be accomplished without examining the Veteran, this should be so noted and the proper arrangements should be made.  

a.  The examiner should be asked to conduct a thorough mental disorders evaluation of the Veteran and, based on a review of the claims folder and medical records, and sound diagnostic principles, provide a diagnosis of any and all acquired psychiatric disorders found.  

b.  If the VA examiner finds that the Veteran has a diagnosis of acquired psychiatric disorder(s), the examiner should state the diagnosis(es) and provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran developed the psychiatric disorder(s) as a result of his military service, which included psychiatric treatment/evaluation, as well as a head injury.  The examiner should be specifically advised that for VA benefits purposes, it has been determinted that the Veteran did not have a psychiatric condition that pre-existed service, and, therefore, a determination as to whether any current psychiatric condition was incurred in service, rather than aggravated in service, is requested.  

c.  The examiner should also be asked to opine as to whether it is at least as likely as not that any current diagnosed psychiatric disorder is caused by or aggravated by his seizure disorder and residuals thereof.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  The complete rationale for all opinions must be provided, and if the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and explained why this is so.  Additionally, the examiner may not assume that the Veteran had a pre-service mental or psychiatric disorder in explaining the rationale for any opinions provided.  

2.  After the above actions have been completed, the Veteran's claim should be readjudicated.  If, upon readjudication, any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case that contains an updated and appropriate analysis.  An appropriate period of time for response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

